Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 1 of 59 Page ID #:991




                                                                      3O([
                                Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 2 of 59 Page ID #:992




                                                                      3O([
                                Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 3 of 59 Page ID #:993




                                                                      3O([
                                Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 4 of 59 Page ID #:994
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 5 of 59 Page ID #:995




                                                                      3O([
                                Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 6 of 59 Page ID #:996




                                                                      3O([
                                Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 7 of 59 Page ID #:997




                                                                   3O([
                                Allied CID response                    S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 8 of 59 Page ID #:998




                                                                   3O([
                                Allied CID response                    S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 9 of 59 Page ID #:999




                                                                      3O([
                                Allied CID response                       S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 10 of 59 Page ID
                                  #:1000




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 11 of 59 Page ID
                                  #:1001




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 12 of 59 Page ID
                                  #:1002




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 13 of 59 Page ID
                                  #:1003




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 14 of 59 Page ID
                                  #:1004




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 15 of 59 Page ID
                                  #:1005




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 16 of 59 Page ID
                                  #:1006




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 17 of 59 Page ID
                                  #:1007




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 18 of 59 Page ID
                                  #:1008




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 19 of 59 Page ID
                                  #:1009




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 20 of 59 Page ID
                                  #:1010




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 21 of 59 Page ID
                                  #:1011




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 22 of 59 Page ID
                                  #:1012




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 23 of 59 Page ID
                                  #:1013




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 24 of 59 Page ID
                                  #:1014




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 25 of 59 Page ID
                                  #:1015




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 26 of 59 Page ID
                                  #:1016




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 27 of 59 Page ID
                                  #:1017




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 28 of 59 Page ID
                                  #:1018




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 29 of 59 Page ID
                                  #:1019




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 30 of 59 Page ID
                                  #:1020




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 31 of 59 Page ID
                                  #:1021




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 32 of 59 Page ID
                                  #:1022




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 33 of 59 Page ID
                                  #:1023




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 34 of 59 Page ID
                                  #:1024




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 35 of 59 Page ID
                                  #:1025




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 366
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 36 of 59 Page ID
                                  #:1026




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 367
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 37 of 59 Page ID
                                  #:1027




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 368
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 38 of 59 Page ID
                                  #:1028




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 369
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 39 of 59 Page ID
                                  #:1029




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 370
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 40 of 59 Page ID
                                  #:1030




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 371
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 41 of 59 Page ID
                                  #:1031




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 372
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 42 of 59 Page ID
                                  #:1032




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 373
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 43 of 59 Page ID
                                  #:1033




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 374
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 44 of 59 Page ID
                                  #:1034




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 375
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 45 of 59 Page ID
                                  #:1035




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 376
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 46 of 59 Page ID
                                  #:1036




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 377
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 47 of 59 Page ID
                                  #:1037




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 378
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 48 of 59 Page ID
                                  #:1038




                        7KLVSDJHLQWHQWLRQDOO\OHIWEODQN




                               Allied CID Response                  Pl. Ex. 25
                                                                        p. 379
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 49 of 59 Page ID
                                  #:1039




                                                                    3O([
                              Allied CID response                       S 
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 50 of 59 Page ID
                                  #:1040
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 51 of 59 Page ID
                                  #:1041
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 52 of 59 Page ID
                                  #:1042




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 53 of 59 Page ID
                                  #:1043
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 54 of 59 Page ID
                                  #:1044




                                                                3O([
                              Allied CID response                   S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 55 of 59 Page ID
                                  #:1045




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 56 of 59 Page ID
                                  #:1046




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 57 of 59 Page ID
                                  #:1047




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 58 of 59 Page ID
                                  #:1048




                                                                   3O([
                              Allied CID response                      S
Case 8:19-cv-01998-JVS-JDE Document 32-2 Filed 10/21/19 Page 59 of 59 Page ID
                                  #:1049




                                                                   3O([
                              Allied CID response                      S
